Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                        May 10, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 47036-5-II

                                Respondent,

        v.

 WARREN CARLOS MABRY,                                          UNPUBLISHED OPINION

                                Appellant.

       JOHANSON, P.J. — A jury found Warren Mabry guilty of six counts of first degree child

rape. Mabry appeals, arguing that he was deprived of a fair trial because the State committed

prosecutorial misconduct in closing argument. Mabry also alleges, and the State concedes, that

the trial court erred by failing to consider his ability to pay before imposing legal financial

obligations (LFOs). In a statement of additional grounds (SAG), Mabry challenges the adequacy

of his trial representation. We hold that Mabry’s prosecutorial misconduct arguments fail because

he cannot show that the alleged misconduct was flagrant and ill-intentioned misconduct that was

incurable by an instruction. Likewise, Mabry’s SAG arguments lack merit. We affirm in part,

reverse in part, and remand to the trial court to strike the discretionary LFOs.
No. 47036-5-II


                                             FACTS

       In June 2013, young A.G.1 split her residential time between her two biological parents.

She spent weekends with her father and her stepmother, Valeria Jacobson, and stayed during the

week with her mother and her mother’s then husband, Mabry. When her mother was at work or

running errands, Mabry supervised A.G.

       One day in June, A.G. spontaneously told Jacobson that Mabry had been “touch[ing]” her.

2 Report of Proceedings (RP) at 260. When Jacobson asked what she meant, A.G. pointed to her

chest and vaginal area. Shortly thereafter, A.G. described to Jacobson sexual abuse involving

Mabry. Jacobson and A.G.’s father took A.G. to the hospital where doctors conducted a physical

examination and collected deoxyribonucleic acid (DNA) swabs. Later, A.G. consulted with a child

abuse pediatrician and A.G. disclosed several instances of sexual abuse that she described

consistently with the same incidents that she had previously related to Jacobson. Detectives from

the Vancouver Police Department’s child abuse unit also interviewed A.G. where she again

consistently recalled acts of sexual abuse by Mabry.

       The State charged Mabry with six counts of first degree rape of a child contrary to RCW

9A.44.073.2 At trial, A.G. and Jacobson testified regarding A.G.’s disclosures of sexual abuse.




1
  See Division Two General Order 2011-1 (“in all opinions, orders and rulings in sex crime cases,
this Court shall use initials or pseudonyms in place of the names of all witnesses known to have
been under the age of 18 at the time of any event in the case”).
2
  A person is guilty of first degree rape of a child when the person has sexual intercourse with
another who is less than 12 years old and not married to the perpetrator and the perpetrator is at
least 24 months older than the victim. RCW 9A.44.073.

                                                2
No. 47036-5-II


The jury also heard audio recordings of A.G.’s interviews with the child abuse pediatrician and

the investigating detective.

        The State also called Brad Dixon, the DNA section supervisor for the Washington State

Patrol Crime Lab as a witness. Dixon recalled conducting DNA tests on A.G.’s genital swabs and

various articles of her clothing. Dixon was able to obtain a DNA sample from a section of material

that he cut from the rear portion of A.G.’s underwear. Analysis of the sample revealed a combined

profile consisting of DNA from A.G. and Mabry. Dixon explained that the presence of a certain

enzyme in the sample established that the sample was comprised at least in part of biological fluid.

        Mabry did not testify or call any witnesses. During his closing argument, Mabry’s defense

largely centered around his theory that Jacobson and A.G.’s father, endeavoring to obtain full

custody, coached A.G. to fabricate the allegations of sexual abuse. The defense referred to A.G.

as a “pawn” and Mabry as a “scapegoat” in a scheme orchestrated by Jacobson and A.G.’s father

who sought to accomplish two goals. 7 RP at 857. First, as mentioned, they wished to remove

A.G. from the custody of her mother and what they felt was a neglectful parenting situation. And

second, the defense suggested that A.G.’s father wished to avoid paying child support as he was

already in arrears. Later, Mabry suggested that the issue was a “custody issue” and a “bias issue”

and implored the jury to take prejudice of that nature into consideration.

        The State addressed these contentions in rebuttal closing argument where the prosecutor

said,

                There’s a principle used in logical problem solving known as “Occam’s
        Razor”, which states, “That among competing hypotheses, the one that make said
        [sic] the fewest assumptions is the one that you should select.” So in other words,
        the simplest answer is going to be the right one. That’s exactly what we have going
        on here.


                                                 3
No. 47036-5-II


7 RP at 871.

       Also during rebuttal closing, the State’s final remarks to the jury included the following

statements:

               We don’t have the technology to go back in time and stop bad things from
       happening. We don’t have the technology to take the bad memories out of
       someone’s head. [A.G.] had to deal with that ongoing sexual abuse. She had to
       live with it. We are still seeing what she’s been left to deal with. And now the time
       has come for [Mabry] to live with it.

7 RP at 880.

       The jury found Mabry guilty on all counts. As part of Mabry’s sentence, the trial court

imposed LFOs and acknowledged that Mabry would have a “limited” ability to pay based on the

sentence the court imposed. Mabry did not object. Mabry appeals.

                                           ANALYSIS

                                I. PROSECUTORIAL MISCONDUCT

       Mabry contends that the State committed prosecutorial misconduct in two ways during its

rebuttal closing argument—first, by minimizing the burden of proof through the use of the

“Occam’s Razor” comment, and second, by making a flagrant appeal to the jury’s passion and

prejudice. Mabry asserts that the cumulative effect of this alleged misconduct requires reversal.

We disagree.

                                      A. LEGAL PRINCIPLES

       A defendant claiming prosecutorial misconduct must show both improper conduct and

resulting prejudice. State v. Fisher, 165 Wash. 2d 727, 747, 202 P.3d 937 (2009). Prejudice exists

when there is a substantial likelihood that the misconduct affected the verdict. State v. McKenzie,

157 Wash. 2d 44, 52, 134 P.3d 221 (2006). Because Mabry did not object at trial to the prosecutor’s


                                                4
No. 47036-5-II


allegedly improper conduct, we must ascertain whether the prosecutor’s misconduct was “so

flagrant and ill-intentioned” that it caused an “enduring and resulting prejudice” incurable by a

jury instruction. State v. Stenson, 132 Wash. 2d 668, 719, 940 P.2d 1239 (1997).

       Under this heightened standard of review, Mabry must show that “(1) ‘no curative

instruction would have obviated any prejudicial effect on the jury’ and (2) the misconduct resulted

in prejudice that ‘had a substantial likelihood of affecting the jury verdict.’” State v. Emery, 174
Wash. 2d 741, 761, 278 P.3d 653 (2012) (quoting State v. Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d
43 (2011)). In analyzing a prosecutorial misconduct claim, we “focus less on whether the

prosecutor’s misconduct was flagrant or ill intentioned and more on whether the resulting prejudice

could have been cured.” Emery, 174 Wash. 2d at 762. “‘The criterion always is, has such a feeling

of prejudice been engendered or located in the minds of the jury as to prevent a [defendant] from

having a fair trial?’” Emery, 174 Wash. 2d at 762 (alteration in original) (quoting Slattery v. City of

Seattle, 169 Wash. 144, 148, 13 P.2d 464 (1932)).

                    B. THE STATE DID NOT MINIMIZE THE BURDEN OF PROOF

       Mabry contends that the prosecutor’s use of the “Occam’s Razor” comment suggested to

the jury that the State should be believed because the “simplest answer” is ordinarily the right one.

Mabry argues that the State therefore deprived him of a fair trial by minimizing the burden of

proof. This is so in Mabry’s view because a request for the jury to render a verdict based on the

“simplest answer” caused it to disregard the reasonable doubt standard. We disagree that the

State’s Occam’s Razor remark improperly caused the jury to disregard the State’s burden of proof.

       Mabry is correct that arguments by the prosecution that shift or misstate the State’s burden

to prove the defendant’s guilt beyond a reasonable doubt constitute misconduct. State v. Lindsay,


                                                 5
No. 47036-5-II


180 Wash. 2d 423, 434, 326 P.3d 125 (2014). But we review a prosecutor’s comments during closing

argument in the context of the total argument, the issues in the case, the evidence addressed in the

argument, and the jury instructions. Thorgerson, 172 Wash. 2d at 462 (Chambers, J., dissenting).

And a prosecutor has wide latitude in closing argument to draw reasonable inferences from the

evidence and to express such inferences to the jury. State v. Hoffman, 116 Wash. 2d 51, 94-95, 804
P.2d 577 (1991).

       Here, in context, the reference to the concept of “Occam’s Razor” did not suggest to the

jury that it should disregard the proper standard of proof in favor of the “simplest explanation.”

Instead, the prosecutor’s reference was responsive to defense counsel’s assertion that A.G. had

been coached to fabricate false accusations of sexual abuse. He used the statement to segue into a

discussion about the reasonableness of Mabry’s defense in light of the State’s evidence at trial.

The prosecutor acknowledged that although it is perhaps possible in some instances for a child to

be coached, he argued that such a theory was unreasonable considering the facts and evidence of

Mabry’s case.

       The prosecutor then alluded to various pieces of evidence and drew inferences from that

evidence to undermine Mabry’s defense.         For instance, the State argued that it would be

nonsensical to have A.G. visit doctors, counselors, and other medical professionals if no abuse had

actually occurred. The prosecutor also reminded the jury about how emotional Jacobson had

become while testifying and how uncomfortable it was for A.G. to disclose the details of her abuse

during her interviews, implying that such responses are difficult to feign. Additionally, the State

returned to the issue of Mabry’s DNA having been found in A.G.’s underwear, asserting that




                                                 6
No. 47036-5-II


Mabry’s theory that his DNA could have been left by doing laundry or by dressing A.G. was at

best dubious.

       Finally, the prosecutor returned to the concept of reasonable doubt and argued that the

evidence presented created an abiding belief in Mabry’s guilt. The trial court also gave the jury

the proper reasonable doubt instruction. Accordingly, considering the issues, the evidence, and

the jury instructions, the “Occam’s Razor” comment was not improper and did not minimize the

State’s burden of proof. The State did not implore the jury to find Mabry guilty merely because it

was the “simplest answer.” The theme of the State’s rebuttal closing argument was that it was far

more reasonable to believe A.G. and the evidence that supported her allegations, including the

DNA evidence, rather than for the jury to believe that A.G. had been coached by her father and

Jacobson to make the sexual abuse allegations in order to further their custody battle and to avoid

child support. For the foregoing reasons, we hold that Mabry cannot establish that the State

committed prosecutorial misconduct on the basis of the “Occam’s Razor” remark because taken

in context, this remark was not improper.

                                     C. APPEAL TO PASSION

       Mabry contends that the State also committed prosecutorial misconduct when the

prosecutor expressed regret that it was not possible to “‘go back in time and stop bad things from

happening [to A.G.].’” Br. of Appellant at 16. He asserts that the cumulative effect of this

“flagrant appeal to passion” combined with the statements examined above, warrant reversal of

his convictions. Br. of Appellant at 16. Again, we disagree.

       Appeals to jury passion are inappropriate. State v. Brett, 126 Wash. 2d 136, 179, 892 P.2d 29

(1995). Although not barred from referring to the heinous nature of a crime, a prosecutor


                                                7
No. 47036-5-II


nevertheless retains the duty to ensure a verdict “‘free of prejudice and based on reason.’” State

v. Pierce, 169 Wash. App. 533, 553, 280 P.3d 1158 (2012) (quoting State v. Claflin, 38 Wash. App.
847, 849-50, 690 P.2d 1186 (1984)). Furthermore, “‘[a] prosecutor is not muted because the acts

committed arouse natural indignation.’” State v. Borboa, 157 Wash. 2d 108, 123, 135 P.3d 469

(2006) (quoting State v. Fleetwood, 75 Wash. 2d 80, 84, 448 P.2d 502 (1968)).

       Mabry contends that the prosecutor’s mention of the inability to “‘go back in time and stop

bad things from happening [to A.G.],’” and his reference to the fact that “‘bad memories’” cannot

be erased along with his statement that A.G. has to continue to “‘deal’” with having been

victimized are these sorts of inappropriate comments. Br. of Appellant at 16. But a brief

examination of relevant case law reveals that the comments at issue here, although improper, do

not rise to the level of improper comments that our courts have found sufficiently egregious to

warrant reversal.

       In State v. Belgarde, 110 Wash. 2d 504, 508, 755 P.2d 174 (1988), our Supreme Court

reversed and ordered a retrial where the prosecutor referred to an American Indian group with

which the defendant was affiliated as a “‘deadly group of madmen’” and “‘butchers that kill

indiscriminately’” and told jurors that the group was “‘something to be frightened of.’” Similarly

in State v. Rafay, 168 Wash. App. 734, 827-29, 285 P.3d 83 (2012), Division One of this court

concluded that a prosecutor’s conduct had been “highly improper” where he repeatedly likened

the crime in that case to a highly publicized act of violence by a terrorist group. And in Pierce,

we held that a prosecutor in a murder trial committed improper and highly prejudicial misconduct

when the prosecutor discussed the final moments of two murder victims’ lives, adding emotionally

charged embellishments that were essentially fabricated. 169 Wash. App. at 555. We reasoned that


                                                8
No. 47036-5-II


the prosecutor’s comments were nothing more than an improper appeal to the jury’s sympathy.

Pierce, 169 Wash. App. at 555; see also Claflin, 38 Wash. App. at 849-50 (finding an improper appeal

to the jury’s passion when a prosecutor in rape trial read poem to jury).

       Here, even assuming the prosecutor’s comments were improper, it was not misconduct

such that “(1) ‘no curative instruction would have obviated any prejudicial effect on the jury’ and

(2) the misconduct resulted in prejudice that ‘had a substantial likelihood of affecting the jury

verdict.’” Emery, 174 Wash. 2d at 761 (quoting Thorgerson, 172 Wash. 2d at 455). The prosecutor did

not make a series of inflammatory comments nor did he suggest that the jury should decide the

case based on its sympathy for A.G. The prosecutor did not fabricate details or embellish facts.

In the context of the entire argument, the challenged statement was one fleeting remark at the very

end of a lengthy closing argument.

       Furthermore, the prejudice resulting from the improper comments did not have a

substantial likelihood of affecting the jury verdict because the evidence against Mabry was fairly

strong. A.G. testified—frequently with graphic detail—consistently with her previous disclosures.

The jury heard two recorded interviews during which A.G. consistently recalled the same acts of

abuse. Mabry’s DNA was found in A.G.’s underwear. Consequently, Mabry cannot demonstrate

that the challenged remark caused such prejudice that it had a substantial likelihood of affecting

the verdict or that an instruction could not have cured any resulting prejudice. Accordingly, we

hold that Mabry’s prosecutorial misconduct argument fails.




                                                 9
No. 47036-5-II


                               II. LEGAL FINANCIAL OBLIGATIONS

       Mabry argues that the trial court erred by imposing a number of discretionary LFOs without

making the necessary inquiry into his current and future ability to pay. The State disagrees with

Mabry’s characterization of some of the LFOs as discretionary but otherwise asks this court to

strike the majority of the LFOs that the trial court imposed and suggests that no hearing is

necessary on remand because it withdraws its request for discretionary LFOs. We accept the

State’s concession and we remand to strike the discretionary LFOs.

       Generally, trial courts have the authority to impose costs and fees on a convicted defendant.

RCW 9.94A.760(1); RCW 10.01.160(1). Trial courts have wide latitude in matters related to

sentencing under these statutes. State v. Barnes, 117 Wash. 2d 701, 710, 818 P.2d 1088 (1991).

Under RCW 10.01.160(3), “[t]he court shall not order a defendant to pay costs unless the defendant

is or will be able to pay them. In determining the amount and method of payment of costs, the

court shall take account of the financial resources of the defendant and the nature of the burden

that payment of costs will impose.”

       RCW 10.01.160(3) requires the record to reflect that the sentencing court made an

individualized inquiry into the defendant’s current and future ability to pay before it imposes

LFOs. State v. Blazina, 182 Wash. 2d 827, 838-39, 344 P.3d 680 (2015). To carry out this task,

courts must consider certain factors, such as incarceration, other existing debts, and whether the

defendant meets the GR 34 standard for indigency. Blazina, 182 Wash. 2d 838.




                                                10
No. 47036-5-II


         Subject to certain exceptions, we have the discretion to decline to review issues not raised

before the trial court. RAP 2.5(a). But as Blazina makes clear, each appellate court is permitted

to make its own decision to review LFO issues on appeal. 182 Wash. 2d 835. Here, Mabry did not

object to the discretionary LFOs imposed at sentencing, but we exercise our discretion to reach the

issue.

         The State requests that imposed discretionary LFOs be stricken from Mabry’s judgment

and sentence.3 The State asserts that remand for a hearing is unnecessary because it withdraws its

request for repayment of discretionary LFOs. We agree.

         However, the State is correct that the $100 crime lab fee is controlled by a statute separately

from those that govern a trial court’s discretion to impose LFOs generally. The specific provision

provides,

         When a person has been adjudged guilty of violating any criminal statute of this
         state and a crime laboratory analysis was performed by a state crime laboratory, in
         addition to any other disposition, penalty, or fine imposed, the court shall levy a
         crime laboratory analysis fee of one hundred dollars for each offense for which the
         person was convicted. Upon a verified petition by the person assessed the fee, the
         court may suspend payment of all or part of the fee if it finds that the person does
         not have the ability to pay the fee.

Former RCW 43.43.690(1) (1992) (emphasis added).

         Thus, the crime lab fee imposed here was mandatory because the State Patrol crime lab

performed DNA analysis in connection with Mabry’s case. And former RCW 43.43.690(1)

controls in lieu of the other LFO statutes in this instance because an applicable specific statute




3
 The State disputes Mabry’s calculation of the amount of obligations imposed. Specifically, the
State argues that because the jury demand fee ($250) and criminal filing fee ($200) were not
actually calculated as “court costs,” the State does not “believe that the clerk reads the J&S as
having imposed those costs.” Br. of Resp’t at 10.
                                                11
No. 47036-5-II


supersedes a relevant general statute. State v. Moon, 124 Wash. App. 190, 193, 100 P.3d 357 (2004).

Furthermore, although the statute provides that the person assessed the fee may petition to have

payment suspended, there is nothing in the record to suggest that Mabry has filed such a petition.

For all of the foregoing reasons, we uphold the imposition of the DNA fee but remand for the trial

court to strike the discretionary LFOs from the judgment and sentence.

                            III. STATEMENT OF ADDITIONAL GROUNDS

       In his SAG, Mabry appears to assert that he received ineffective assistance of counsel

during his trial. Specifically, he contends,

       I believe my attorney at the time did not do all that he could to represent me, all the
       people he said he wo[uld] be at the tri[al] didn’t seem to be interviewed
       [thor]oughly enough. I feel at the time, that I wasn’t represented fair[ly].

SAG at 1.

       Although it is clear from his statement that Mabry believes that there were shortcomings

regarding the quality of his representation, he fails to inform us as to the nature or occurrence of

the alleged errors with any meaningful specificity. RAP 10.10(c). Mabry does not identify the

witness or witnesses that he alleges were not interviewed thoroughly enough nor does he discuss

what information a more thorough interview would have revealed. We are not required to search

the record in support of Mabry’s claims. RAP 10.10(c).

       And to the extent that his alleged errors rely on matters outside the record, the appropriate

means to raise such issues is through a personal restraint petition. State v. McFarland, 127 Wash. 2d
12
No. 47036-5-II


322, 338, 899 P.2d 1251 (1995). Accordingly, we decline to reach the merits of his SAG, affirm

Mabry’s convictions, reverse the discretionary LFOs, and remand for the trial court to strike the

discretionary LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, P.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                               13